IN THE SUPREME COURT OF THE STATE OF NEVADA


                NONA TOBIN,                                               No. 85251
                Petitioner,
                vs.                                                        F           E E„
                                                                                .              be
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                                                                           SEP i 9 2.022
                IN AND FOR THE COUNTY OF
                                                                            reAe:.
                CLARK; AND THE HONORABLE
                JESSICA K. PETERSON, DISTRICT                               DEP       !CLERK
                JUDGE,
                Res22_ndents.

                                      ORDER DENYING PETITION

                            This is an original pro se petition for a writ of prohibition and/or
                mandamus challenging district court orders in a civil action.                  Having
                considered the petition, we are not persuaded that our extraordinary and
                discretionary intervention is warranted. See NRS 34.170; NRS 34.330; Pan
                v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 228, 88 P.3d 840, 841, 844
                (2004) (explaining that writ relief is proper only when there is no plain,
                speedy, and adequate remedy at law and that petitioners bear the burden
                to demonstrate that extraordinary relief is warranted).              Even when an
                appeal is not immediately available because the challenged order is
                interlocutory in nature, the fact that the order may ultimately be challenged
                on appeal from a final judgment generally precludes writ relief. Pan, 120
                Nev. at 225, 88 P.3d at 841. Accordingly, we
                            ORDER the petition DENIED.1



                      1We  note that petitioner complains of various rulings and actions
                taken by the district court in this case, including that it allowed a nonparty
SUPREME COURT
                to participate in the proceedings, but she failed to name any of the other
          OF
       NEVADA


fib I U-17:1
                                                    Parraguirre




                                                    Hardesty




                                                    Stiglich




                cc:   Hon. Jessica K. Peterson, District Judge
                      Nona Tobin
                      Attorney General/Carson City
                      Eighth District Court Clerk




                parties to the district court case, or the purported nonparty, as real parties
                in interest to this writ proceeding, and her September 13, 2022, proof of
SUPREME COURT   service does not indicate that they were served. See NRAP 21(a)(1) & (2).
         OF
    NEVADA


  I ,)17, \

                                                      2